Order filed October 29, 2013




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-13-00568-CV
                               ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY; KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                    V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                  On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-23410

                                 ORDER
      This appeal is from an order signed May 20, 2013. Appellants filed a notice
of appeal on June 20, 2013.       Appellants filed a motion to proceed in forma
pauperis and an affidavit of indigence on October 7, 2013.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f).

      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.

      The official court reporter for the 190th District Court is directed to file the
reporter’s record within 30 days of the date of this order.

                                       PER CURIAM